  Case: 1:17-md-02804-DAP Doc #: 2566 Filed: 09/03/19 1 of 1. PageID #: 412915




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                    Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                  www.ca6.uscourts.gov




                                                  Filed: August 30, 2019


Mr. Jonathan David Blanton
Office of the Attorney General
30 E. Broad Street
14th Floor
Columbus, OH 43215

                     Re: Case No. 19-3827, in re: State of Ohio
                         Originating Case No.: 1:17-md-02804 : 1:18-op-45090 : 1:17-OP-45004

Dear Counsel:

   The petition for writ of mandamus has been docketed as case number 19-3827 with the
caption listed above. If you have not already done so, you must serve the petition to the lower
court judge and counsel for all the other parties.

   The district court judge to whom this petition refers has been served with this letter.

                                                  Sincerely yours,

                                                  s/Amy E. Gigliotti
                                                  Case Management Specialist
                                                  Direct Dial No. 513-564-7012

cc: Ms. Sandy Opacich
